Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to the Applicant’s amendment filed on April 21, 2021.  Claim 7 is canceled.  Claims 1-6 and 8-20 are pending and will be considered for examination.  
	
Response to Arguments
Applicant’s arguments, with respect to the rejection of the claims under 35 U.S.C. 101, have been fully considered but they are not persuasive.  
The Applicant argues that the servers of the claimed invention are not generic servers but are instead “particular” servers because the management table enables them to search for products managed by other servers.  The examiner respectfully disagrees.  As noted below, the limitation “...a management table that records information of products managed by a first server and products managed by a second server, wherein the products managed by the second server are linked to the products managed by the first server, and the management table is accessible by both the first server and the second server...” lacks written description support.  It is also noted that the term “particular” has no well-defined meaning within the context of a rejection under 35 U.S.C 101.  If the Alappat, then the examiner notes that under the current 2019 Patent Eligibility Guidelines (PEG) the proper analysis is to first determine if an abstract idea is recited in the claims, then determine if that abstract idea is integrated into a practical application, and finally determine if the claims recite significantly more than abstract idea itself.  The use of a “special purpose” device as per Alappat is not part of the analysis.  If the Applicant is arguing that the management table integrates the abstract idea into a practical application because it leads to a technical improvement in the servers, then the examiner notes that servers are generic computer devices.  Using a management table (i.e. a database) to store a link (i.e. a reference) to a product (e.g. a space) managed by a second server (i.e. partner operator) does not change this analysis because this is nothing more than two servers communicating data with each other.









Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 19, and 20 recite the limitation “...a management table that records information of products managed by a first server and products managed by a second server, wherein the products managed by the second server are linked to the products managed by the first server, and the management table is accessible by both the first server and the second server...”  This limitation lacks page 43, lines 15-25; page 57, line 15 -- page 58, line 6) and that a sales controller uses the link to search for products from one or more partner operators (page 46, lines 5-9; page 60, line 6-10).

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without adding significantly more to the abstract idea itself.  

Step 1: Is the claim to a process, machine, manufacture, or composition of matter?
Claims 1-6 and 8-19 are directed to an apparatus and a system, which are machines.  Claim 20 is directed to a “non-transitory computer readable medium”, which is a manufacture.  Therefore, claims 1-6 and 8-20 are directed to one of the four statutory categories of invention.  

Step 2(A): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea?
Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 1, 19, and 20 recite the limitations of receiving a search condition from a user; performing a first search operation using the search condition to search for first options that match the search condition; displaying, as an option among the first options, a first product to the user; receive a selection of the first product from the user; determining whether the selected first product is available; performing a second search operation using the search condition to search for second options that match the search operation if the selected first product is not available; and displaying, as an option among the second options, a second product to the user if the selected first product is not available.  The Applicant’s specification discloses (see claims 2-4) that the first and second products can be a space that is reserved (e.g. a hotel room).  
Claims 1, 19, and 20 recite the abstract idea of performing a first search for presenting a user with a first product (e.g. a hotel room) that matches a user’s search condition; performing a second search for presenting the user with a second product (e.g. another hotel room) that matches the user’s search condition if the first product is not available.  This is an abstract idea because it covers certain methods of organizing human activity (e.g. advertising or marketing activates).  Presenting a user with products that match a user’s search 

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claims 1-6 and 8-19 recite the additional elements of a memory, management table, a first and second server, a processor, a terminal device, and a site (i.e. a website).  The Applicant’s specification discloses that the a management table is database table (Figs. 9 and 14; page 3, lines 7-8 and 18-19) that lists, among other things, products (i.e. spaces) managed by a company (Fig. 9, “151”) and links to products (i.e. spaces) of a partner operator (Fig. 9, “153”).  A database, memory, server, processor, terminal device, a site (i.e. a website) are generic computer components that are recited at a high level of generality for performing the generic computer functions of processing, storing, and displaying data associated with the abstract idea.  When taken individually or in combination as a whole, these limitations are no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Using generic computer components to display a product that matches a 
Claim 20 recites the additional elements of a computer, a computer readable medium (i.e. memory), a first and second server, a management table, a terminal device, and a site (i.e. a website).  The Applicant’s specification discloses that the a management table is database table (Figs. 9 and 14; page 3, lines 7-8 and 18-19) that lists, among other things, products (i.e. spaces) managed by a company (Fig. 9, “151”) and links to products (i.e. spaces) of a partner operator (Fig. 9, “153”).  A database, memory, server, processor, terminal device, a site (i.e. a website) are generic computer components that are recited at a high level of generality for performing the generic computer functions of processing, storing, and displaying data associated with the abstract idea.  When taken individually or in combination as a whole, these limitations are no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Using generic computer components to display a product that matches a user’s search condition does not integrate the abstract idea into a practical application.  Using a database to store 

Step 2(B): Does the claim recite additional elements that amount to significantly more than the judicial exception?
The next step is to analyze the claims to determine whether there are additional limitations recited that amount to significantly more than the abstract idea.  
Claims 1-6 and 8-19 recite the additional elements of a memory, management table, a first and second server, a processor, a terminal device, and a site (i.e. a website).  The Applicant’s specification discloses that the a management table is database table (Figs. 9 and 14; page 3, lines 7-8 and 18-19) that lists, among other things, products (i.e. spaces) managed by a company (Fig. 9, “151”) and links to products (i.e. spaces) of a partner operator (Fig. 9, “153”).  A database, memory, server, processor, terminal device, a site (i.e. a website) are generic computer components that are recited at a high level of generality for performing the generic computer functions of processing, storing, and displaying data associated with the abstract idea.  When taken individually or in combination as a whole, these limitations are no more than mere instructions to apply the exception using generic computer components.  Using generic computer components to display a product that matches a user’s search condition does not add significantly more to the abstract idea.  Using a database 
Taking the additional elements individually, the computer components perform purely generic computer functions of processing, storing, and displaying data associated with the abstract idea.  Taking the additional elements in combination, the claims as a whole are directed to an abstract idea that is implemented using generic computer components.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  The claims do not amount to significantly more than the abstract idea itself.
Claim 20 recites the additional elements of a computer, a computer readable medium (i.e. memory), a first and second server, a management table, a terminal device, and a site (i.e. a website).  The Applicant’s specification discloses that the a management table is database table (Figs. 9 and 14; page 3, lines 7-8 and 18-19) that lists, among other things, products (i.e. spaces) managed by a company (Fig. 9, “151”) and links to products (i.e. spaces) of a partner operator (Fig. 9, “153”).  A database, memory, server, processor, terminal device, a site (i.e. a website) are generic computer components that are recited at a high level of generality for performing the generic computer functions of processing, storing, and displaying data associated with the abstract idea.  When taken individually or in combination as a whole, these limitations are no more than mere instructions to apply the exception using generic computer 
Taking the additional elements individually, the computer components perform purely generic computer functions of processing, storing, and displaying data associated with the abstract idea.  Taking the additional elements in combination, the claims as a whole are directed to an abstract idea that is implemented using generic computer components.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  The claims do not amount to significantly more than the abstract idea itself.








	
Allowable Subject Matter
Claims 1-6 and 8-20 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 1, 19, and 20 recite a combination elements not found in the prior art.  Specifically claims 1, 19, and 20 recite the limitation “…a second product to be provided by the predetermined second provider on the user terminal device through the site that is managed by the first provider if the first provider is unable to provide the first product.”  Although this limitation is not found in the prior art it stands rejected under 35 U.S.C. 101.

Discussion of the most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention.
(i) US 2016/0078374 A1 (“Lippow”): Lippow teaches an apparatus comprising: a presenter (Fig. 5 shows an interface; paragraph [0089] teaches a processor) that presents, as an option, a first product (Fig. 5 shows a hotel) to be provided by a first provider (Fig. 5 shows “The Ritz Carlton Istanbul Laveda”) to a user, the first provider being accessed by the user (Fig. 6 shows that a user can access more information about the “The Ritz Carlton Istanbul Laveda”), and that presents, as an option, a second product (Fig. 5 shows other hotels) to be provided by a predetermined second provider to the user if it is not possible to provide the first Fig. 5 shows all the hotels in Istanbul, Turkey) (Applicant’s specification discloses that a reservation controller (Fig. 6, “101”) is an example of a “presenter” (page 21, lines 7-9). Applicant’s specification also discloses that the “product” can be a space to be reserved, e.g. see claim 2).  However, Lippow does not teach or suggest the limitation “…display, as an option among the second options, a second product that is managed by the second server on the user terminal device through the site that is managed by the first server if the selected first product managed by the first server is not available, wherein the second product is linked to the first product in the management table.” 
(ii) “Increasing Direct Booking in Hotels” (“Morales”): Morales teaches the state of online hotel booking industry.  However, Morales does not teach or suggest the limitation “…display, as an option among the second options, a second product that is managed by the second server on the user terminal device through the site that is managed by the first server if the selected first product managed by the first server is not available, wherein the second product is linked to the first product in the management table.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758.  The examiner can normally be reached on M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NAEEM U HAQ/Primary Examiner, Art Unit 3625